Citation Nr: 0117007	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to April 
1972.  He was awarded the Combat Infantryman Badge and Purple 
Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in April 1999 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1. The veteran is entitled to service-connected compensation 
for permanent and total disability due to the loss or loss 
of use of the right lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude 
locomotion without the aid of crutches.

2. The veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both 
eyes with 5/200 visual acuity or less or includes the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1. Entitlement to specially adapted housing is warranted. 
38 U.S.C.A. § 2101 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.809 (2000).

2. Entitlement to special home adaptation grant is not 
warranted. 38 U.S.C.A. § 2101; 38 C.F.R. § 3.809a (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
provisions of the VCAA, and the Board will proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).

A certificate of eligibility for assistance in acquiring 
specially adapted housing, under 38 U.S.C.A. § 2101(a), 
requires that the veteran must be entitled to service-
connected compensation for permanent and total disability due 
to:

(1)  The loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or (3) the loss or loss of use 
of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair, (4) the loss or 
loss of use of one lower extremity 
together with the loss or loss of use of 
one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101(b), requires that the veteran: is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  38 U.S.C.A. § 2101 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.809, 3.809a (2000).

In the instant case, the record reveals that the veteran was 
severely injured in service in July 1971 by an enemy anti-
personnel mine in Vietnam.  His service connected 
disabilities include: an above-the-knee amputation of the 
right lower extremity; right ulnar neuropathy, residual of 
shell fragment wounds; fracture of the left tibia and fibula, 
with traumatic arthritis; osteomyelitis of the left distal 
tibia; and a low back disorder.  The veteran is also in 
receipt of special monthly compensation based on loss of use 
of one eye.  He has been in receipt of a total disability 
evaluation based on individual unemployability due to service 
connected disabilities since May 1973.

At a VA joints examination in March 2000, the diagnostic 
impressions were: left knee anterior cruciate ligament 
disruption leading to left knee instability and diminished 
range of motion; remote fracture of the left ankle with post-
traumatic arthritis and diminished range of motion; and 
active osteomyelitis of the left distal tibia.

In October 2000, a VA fee-basis medical consultant reported 
that the veteran still had a draining osteomyelitis wound of 
his left lower extremity from a mortar mine injury sustained 
in Vietnam.  He was missing half of his right leg and his 
left leg was severely crippled with arthritis and infection 
of the bones from osteomyelitis.  The examiner stated an 
opinion that the veteran needs crutches to ambulate on uneven 
surfaces or for long distances.  He is also in need of home 
appliances.

The Board finds that the medical consultant's findings in 
October 2000 demonstrate that the veteran has the loss or 
loss of use of the right lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of crutches in certain circumstances.  The 
question arises whether he is entitled to specially adapted 
housing on that basis.  The Board finds that the statute and 
regulation concerning the requirements for specially adapted 
housing are ambiguous in that regard.  Resolving the doubt on 
the issue in the veteran's favor, the Board finds that loss 
or loss of use of the right lower extremity and multiple 
disabilities of the left lower extremity sufficiently 
preclude locomotion by the veteran without the aid of 
crutches that he is entitled to the benefit he has been 
seeking.  On that basis, entitlement to specially adapted 
housing is established.  38 U.S.C.A. § 2101; 38 C.F.R. 
§ 3.809.

With regard to the claim of entitlement to special home 
adaptation grant, there is no evidence that the veteran is 
entitled to compensation for permanent and total disability 
which is due to blindness in both eyes or includes the 
anatomical loss or loss of use of both hands and, therefore, 
entitlement to that benefit is not established.  38 U.S.C.A. 
§ 2101; 38 C.F.R. § 3.809a.  As the preponderance of the 
evidence is against the veteran's claim for special home 
adaptation grant, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 
   

ORDER

Entitlement to specially adapted housing is granted.

Entitlement to special home adaptation grant is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

